DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of Provisional application No. 62/738,458, filed on Sep.
28, 2018.  
Claims 1-9, 11-13, 15-16, 18-19, 26, 41-43 are pending. 


Claim Objections

Claims 1-9, 11-12, 15, 18-19, 26, 41-43 are objected to because of the following informalities:  
	Claims 1-2 recite …(by total weight)… and it appears the parenthesis are unnecessary. 
	Claims 1-9, 11-12, 15, 19, 26, 41-43 are subsumed by this objection because of their dependence. 
	Claims 4 and 41  recite …(1-5)… and …(10-25)… respectively, and it appears the parenthesis are unnecessary.
Independent claim 13 recites “TCP”, although TCP is not defined in claim 13. Therefore, it appears claim 13 should recite tricalcium phosphate (TCP).
	Claim 18 recites …the improved coating has the composition of claim 1… and it appears “has” should be replaced with “comprising” or other transitional phase. 
	 Appropriate correction is required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 13, 15-16, 18-19, 41-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (US 2005/0031704) as evidenced by the datasheet for Ca3(PO4)2.
	Regarding claim 1: Ahn is directed to a coating composition comprising a binder and an anhydrous tricalcium phosphate (TCP) multifunctional additive of TCP of Ca3(PO4)2, wherein the multifunctional additive is in an amount of 1-99% by total weight. Specifically, a secondary additive of a polymer is disclosed (equivalent to a polymer binder) and is present in an amount from about 1% to about 50% by volume based on the total volume of the coating ([0058]). It is reasonable to conclude the amount based on the total weight is from about 1% to about 99% by total weight, given the breadth of the claimed range. 
	Regarding claim 3: The TCP is a high surface area and micronized multifunctional additive. Specifically, the surface area is 20 m2/g or greater and the has an average particle size of about 5 microns or less ([0016]) (equivalent to a high surface area and micronized multifunctional additive). 
	Regarding claim 4: The average particle size is about 5 um or less ([0014]) (equivalent to a D50 of 1-5 micrometers). 
	Regarding claim 5: Ca3(PO4)2 is disclosed, which is the same TCP additive of the present invention. Per the datasheet for Ca3(PO4)2, the refractive index is 1.629.
	Regarding claim 6: The surface area is preferably 40 m2/g or greater, e.g. 60 m2 or greater. ([0026]). 
	Regarding claim 7: The binder includes an acrylic elastomer of methacrylates or derivatives, and resins ([0063]).
	 Regarding claim 13: Ahn is directed to a coating composition comprising a binder and an anhydrous tricalcium phosphate (TCP) multifunctional additive of TCP of Ca3(PO4)2, wherein the multifunctional additive is in an amount of 1-99% by total weight. Specifically, a secondary additive of a polymer is disclosed (equivalent to a polymer binder) and is present in an amount from about 1% to about 50% by volume based on the total volume of the coating ([0058]). It is reasonable to conclude the amount based on the total weight is from about 1% to about 99% by total weight, given the breadth of the claimed range.
Claim 13 as drafted is drawn to a “a method of producing a solar reflective coating", and this particular portion of the claim preamble therefore recites purpose or intended use of the invention. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02 II). In the present situation, the body of claim 13 does not depend on the intended use as a method of producing a solar reflective coating.  Further, because the composition of Ahn anticipates the claimed method, it is necessarily capable of being used as a method of producing a solar reflective coating.
Regarding claim 15: The coating composition is the coating composition of claim 1. 
Regarding claim 16: Ahn is directed to a method of improving the performance of coating comprising incorporating a high surface area micronized anhydrous TCP multifunctional additive into the coating formulation. Specifically, the TCP coating improves a number of performances ([0019] Ahn), wherein 90% of the particles have a particle size of 10 microns or less ([0025]) (equivalent to micronized). The surface area is preferably 40 m2/g or greater, e.g. 60 m2 or greater (equivalent to high surface area). ([0026]). The TCP is produced using anhydrous solvents, and is therefore expected to be anhydrous ([0070] Ahn). 
Regarding claim 18: The coating composition is the coating composition of claim 1. 
Regarding claim 19: The method comprises applying the coating composition to a surface of a substrate ([0043]).
Regarding claim 41: 90% of the particles have a particle size of 10 microns or less ([0025]) (equivalent to a D90 of 10 microns). 
Regarding claim 42: Ca3(PO4)2 is disclosed, which is the same TCP additive of the present invention. Per the datasheet for Ca3(PO4)2, the refractive index is 1.629. 
Regarding claim 43: The surface area is preferably 40 m2/g or greater, e.g. 60 m2 or greater. ([0026]).


Claims 13, 15-16, 18-19, 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gotzmann et al. (US 5,665,149) as evidenced by the datasheet for Ca3(PO4)2.
Regarding claim 13: Gotzmann is directed to a method of coating composition comprising a binder and a micronized  anhydrous tricalcium phosphate (TCP) multifunctional additive of Ca3(PO4)2 (col. 2 Table) which as a particle size of < 5 um (col. 3 ll. 2-4 Gotzmann). Specifically, Gotzman discloses the additives are used for paint or coating systems and the anticorrosive pigments are very compatible with the usual binders and can be worked without difficulty (col. 2 l. 63 – col. 3 l. 2). The anti-corrosive pigments are used for the surface protection of metals (col. 1 ll. 4-5 Gotzman). 
Claim 13 as drafted is drawn to a “a method of producing a solar reflective coating", and this particular portion of the claim preamble therefore recites purpose or intended use of the invention. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02 II). In the present situation, the body of claim 13 does not depend on the intended use as a method of producing a solar reflective coating.  Further, because the composition of Gotzmann anticipates the claimed method, it is necessarily capable of being used as a method of producing a solar reflective coating.
Regarding claim 15: The coating of Gotzmann is the coating composition of claim 1. 
Regarding claim 16: Gotzmann is directed to a method of improving the performance of a coating composition comprising a binder and a micronized  anhydrous tricalcium phosphate (TCP) multifunctional additive of Ca3(PO4)2 (col. 2 Table) which as a particle size of < 5 um (col. 3 ll. 2-4 Gotzmann). Specifically, Gotzman discloses the additives are used for paint or coating systems which are at least favorable to an additional protective effect (col. 2 ll. 25-30 Gotzmann) and the anticorrosive pigments are very compatible with the usual binders and can be worked without difficulty (col. 2 l. 63 – col. 3 l. 2). The anti-corrosive pigments are used for the surface protection of metals (col. 1 ll. 4-5 Gotzman). 
Regarding claim 18: The coating of Gotzmann is the coating composition of claim 1. 
Regarding claim 19: The method comprises coating to a surface of a substrate. 
Regarding claim 42: Ca3(PO4)2 is disclosed, which is the same TCP additive of the present invention. Per the datasheet for Ca3(PO4)2, the refractive index is 1.629. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn. 
Regarding claim 9: Additives including metal oxides of titania filler are disclosed ([0061]) (equivalent to a pigment). While a specific coating comprising both the additive of metal oxide of titania and the TCP multifunctional additive is not disclosed in a single coating, it would have been obvious to have selected such a coating since they are specifically mentioned in Ahn. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a metal oxide of titania and the TCP multifunctional additive in a single coating.
Regarding claim 11: Additives including metal oxides of titania filler are disclosed ([0061]) (equivalent to titanium dioxide).
	Regarding claim 12: Additives including metal oxides of titania filler are disclosed ([0061]) (equivalent to an infrared reflective heavy metal pigment).
	 


Claims 1-9, 11-12, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gotzmann et al. (5,665,149) in view of Christensen et al. (US 2020/0354603). 
Regarding claim 1: Gotzmann is directed to a coating composition comprising a binder and an anhydrous tricalcium phosphate (TCP) multifunctional additive of Ca3(PO4)2 (col. 2 Table). While Gotzman discloses the additives are used for paint or coating systems and the anticorrosive pigments are very compatible with the usual binders and can be worked without difficulty (col. 2 l. 63 – col. 3 l. 2). However, Gotzman falls short of disclosing a specific amount of binder resin in the paint or coating. 
Christensen is directed to a coating composition or paint comprising a pigment and latex polymer. The composition comprises 10-25 volume concentration of the coating composition ([0074] Christensen). It is reasonable to conclude the amount based on the total weight is from about 1% to about 99% by total weight, given the breadth of the claimed range.
One skilled in the art would have been motivated to have used the anticorrosive pigments of Gotzman in a paint formulation to produce a paint or coating composition having optimal performance characteristics of washability, stain resistance or scrubability without negatively impacting block resistance (abstract Christensen). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have used the anticorrosive pigments of Gotzman in a paint formulation to produce a paint or coating composition comprising the TCP multifunctional additive in an amount within the scope of claim 1. 
	Regarding claim 2: The working examples comprise 250.0 pounds pigment in 1042 pounds total weight of the coating (Table 1 Christensen), which is about 20% by total weight of the coating. 
	Regarding claim 3: The TCP is a high surface area and micronized multifunctional additive. Specifically, the surface area is 20 m2/g or greater and the has an average particle size of about 5 microns or less ([0016]) (equivalent to a high surface area and micronized multifunctional additive). 
	Regarding claim 4: The average particle size is about 5 um or less ([0014]) (equivalent to a D50 of 1-5 micrometers). 
	Regarding claim 5: Ca3(PO4)2 is disclosed, which is the same TCP additive of the present invention. Per the datasheet for Ca3(PO4)2, the refractive index is 1.629.
	Regarding claim 7: The binder comprises an acrylic elastomer, resin, and styrenated acrylic elastomers ([0049] Christensen). 
	Regarding claim 8: The coatings of Christensen can be used for roofs ([0019] Christensen). 
	Regarding claim 9: The coating comprises a second pigment of tertiary magnesium phosphate (abstract Gotzman) (equivalent to a pigment that is not the TCP multifunctional additive). 
	Regarding claim 11: Gotzman doesn’t mention titanium dioxide, although additional paint pigments are within the scope of Gotzman. 
	Christensen discloses the paint composition can comprise pigments of titanium dioxide ([0073] Christensen), wherein TiO2 is used in the working examples 22-30 (Table 3 Christensen). One skilled in the art would have been motivated to have included titanium dioxide in the paint formulations since it produces a white formulation, as demonstrated by Christensen at Table 3. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected an additive of titanium dioxide.
	Regarding claim 12: Titanium dioxide pigment is equivalent to an infrared reflective heavy metal pigment.
	Regarding claim 26: The coatings of Christensen can be used for roofs wherein the surface is adhered to a coating composition ([0019] Christensen).
	

Claims 6, 41, 43 are rejected under 35 U.S.C. 103 as being unpatentable over Gotzman and Christensen as applied to claim 1 above, and further in view of Ahn.
Regarding claims 6, 41: Gotzmann doesn’t mention a surface area of the Ca3(PO4)2 particles.
Ahn is directed to a coating composition comprising a binder and an anhydrous tricalcium phosphate (TCP) multifunctional additive of TCP of Ca3(PO4)2, wherein the surface area is preferably 40 m2/g or greater, e.g. 60 m2 or greater. ([0026] Ahn). One skilled in the art would have been motivated to have selected tricalcium phosphate wherein the surface area is preferably 40 m2/g or greater, e.g. 60 m2 or greater since the crystallite size and process-related defect structures can be reduced to enhance the mechanical properties of bulk TCP. Furthermore, using the parameters to reduce agglomeration, to control the particle morphology and size distribution, and to control the chemical reactivity of the particles ([0087] Ahn). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected tricalcium phosphate wherein 90% of the particles have a particle size of 10 microns or less. 
Regarding claim 41: The combination of Gotzman and Christensen doesn’t mention a D90 value of the Ca3(PO4)2 particles. 
Ahn is directed to a coating composition comprising a binder and an anhydrous tricalcium phosphate (TCP) multifunctional additive of TCP of Ca3(PO4)2, wherein the multifunctional additive wherein 90% of the particles have a particle size of 10 microns or less ([0025]) (equivalent to a D90 of 10 microns). One skilled in the art would have been motivated to have selected tricalcium phosphate wherein 90% of the particles have a particle size of 10 microns or less since the crystallite size and process-related defect structures can be reduced to enhance the mechanical properties of bulk TCP. Furthermore, using the parameters to reduce agglomeration, to control the particle morphology and size distribution, and to control the chemical reactivity of the particles ([0087] Ahn). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected tricalcium phosphate wherein 90% of the particles have a particle size of 10 microns or less. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764